DETAILED ACTION
Claims 1 - 12 of U.S. Application No. 16764903 filed on 05/18/2020 are presented for examination. Claims 13 – 20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/20, 8/4/20, 7/13/21, and 9/20/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1 - 12 in the reply filed on 5/20/2022 is acknowledged.
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.
Drawings
1 - The drawings are objected to because the label text in fig. 2 is pixeled and not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2 - The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…a friction portion having a junction structure which is located at a central portion…” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the limitations in lines 2 – 3, “…a friction portion having a junction structure which is located at a central portion…” not clear because it is not known what the claim “junction” is, and what the central portion is. Also, what is the difference between the intermediate layer, and the friction portion. Applicant is urged to clarify.
Claims 2 – 12 are rejected for depending on claim 1.
Regarding claim 2/1: claim 1 define a “a central portion and made of two or more different polymers” then claim 2 recite “wherein the polymer is selected from…”. It is not clear which one of the two or more polymers is referred to in claim 2?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 9 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arizumi et al. (WO 2016117285; hereinafter, “Arizumi”).
Regarding claim 1 (as best understood; see 112(b) above): Arizumi discloses a triboelectric power generating device (friction charging; para [0056]) comprising: a triboelectric generation layer (4) including a friction portion (4) having a junction structure (layer 4 is jointed to layers 2, and 3) which is located at a central portion (central portion/position between 2, and 3) and made of two or more different polymers (7, and 8; para [0024]-[0027], and [0046]); 


    PNG
    media_image1.png
    196
    780
    media_image1.png
    Greyscale

a first electrode (2) which is located to face one surface of the triboelectric generation layer (4); and a second electrode (3) which is located to face the other surface of the triboelectric generation layer (4).
Regarding claim 2/1 (as best understood; see 112(b) above): Arizumi discloses the limitations of claim 1 and further disclose that the polymer (understood to be any one of the two or more polymers forming the intermediate layer) is selected from the group consisting of polyamide, polyvinyl alcohol, polymethylmethacrylate, polyester, polyurethane, polyvinyl butyral, polyacrylonitrile, natural rubber, polystyrene (para [0026]), polyvinylidene chloride, polyethylene, polypropylene, polyimide, polyvinylchloride, and polydimethylsiloxane.
Regarding claim 3/1 (as best understood; see 112(b) above): Arizumi discloses the limitations of claim 1 and further disclose that the two different polymers are included in the triboelectric generation layer at a weight ratio of 0.1:99.9 to 99.9:0.1 (para [0032]).
Regarding claim 4/1 (as best understood; see 112(b) above): Arizumi discloses the limitations of claim 1 and further disclose that the first and second electrodes (2, 3) are selected from the group consisting of copper (para [0014]), aluminum, gold, silver, carbon felt, carbon paper, and a composite added with carbon nanotubes (CNT).
Regarding claim 5/1 (as best understood; see 112(b) above): Arizumi discloses the limitations of claim 1 and further disclose that in the first and second electrodes (2, 3), an external exposed surface (the other surface that is not facing intermediate layer 4) remaining except for a part facing the triboelectric generation layer (4) is masked by a tape (cover 12) coated with an adhesive component or an insulating material (12 which is made of resin which is adhesive; para [0061]).
Regarding claim 9/1 (as best understood; see 112(b) above): Arizumi discloses the limitations of claim 1 and further disclose that the triboelectric generation layer (4) has a thickness of 1 nm to 10,000 µm (para [0037]).
Regarding claim 10/1 (as best understood; see 112(b) above): Arizumi discloses the limitations of claim 1 and further disclose that the first and second electrodes (2, 3) have the thickness of 20 nm to 5 mm (para [0018]).
Allowable Subject Matter
Claims 6-8, 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6: the limitations “at least on pair of first coating layers (400) which are located on the outer peripheral surface of each of the first and second electrodes (100 and 200); and at least one pair of second coating layers (500) which are located on the outer peripheral surface of each of the first coating layers (400)” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 7-8, and 11 would be allowable for depending on claim 6.
Regarding claim 12: the limitations “the triboelectric power generating device of claim 1, further comprising: a first interface layer (600) and a second interface layer (700) which include materials selected from the group consisting of polyamide, polyvinyl alcohol, polymethylmethacrylate, polyester, polyurethane, polyvinyl butyral, polyacrylonitrile, natural rubber, polystyrene, polyvinylidene chloride, polyethylene, polypropylene, polyimide, polyvinylchloride, and polydimethylsiloxane between the triboelectric generation layer and the first electrode, and between the triboelectric generation layer and the second electrode, respectively, wherein the first interface layer and the second interface layer have different triboelectric polarities” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832